Citation Nr: 1454820	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  13-05 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent for chronic lumbar sprain.

2.  Entitlement to service connection for sciatica of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1989 until September 1989, and from May 1990 until March 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for sciatica and denied entitlement to a rating of greater than 10 percent for a chronic lumbar strain.  The Veteran perfected appeals with regard to these denials in this decision, and these matters are now before the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Little Rock, Arkansas in February 2014.  A transcript of the hearing has been associated with the claims file.

In statements to VA, including both in August 2014 letters and during his February 2014 hearing before the undersigned, the Veteran raised the issues of entitlement to service connection - both on initial claims, and on the basis of new and material evidence - for "erectile problems," "possible hearing loss," foot and hand pain, a left eye disorder, a left shoulder disorder, headaches, gastroesophageal reflux disease (also claimed as "stomach problems" and acid reflux), high blood pressure, high cholesterol, and depression (both direct and as secondary to service-connected chronic lumbar sprain).  The Veteran also raised a claim for benefits pursuant to 38 U.S.C.A. § 1151 regarding "quivering/shaking/ vibrating" upper lip.

These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At his hearing before the undersigned on February 27, 2014, the Veteran withdrew his appeals on the issues of entitlement to service connection for sciatica of the lower extremities.  There are no questions of fact or law remaining before the Board in this matters.

2.  Throughout the entire rating period, chronic lumbar sprain has been productive of flexion functionally limited to 80 degrees, no abnormal gait, and no associated neurologic symptoms or disorders.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the issue of entitlement to service connection for sciatica of the lower extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a rating in excess of 10 percent for chronic lumbar sprain have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5299-5237 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2014).  During his February 2014 hearing before the undersigned, the Veteran indicated that he was withdrawing his appeal regarding service connection for sciatica of the lower extremities.

As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration on this particular matter.  Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.

Increased Rating for Chronic Lumbar Sprain

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned an initial disability rating for his low back sprain.  An appeal of the initial rating is not before the Board; rather the Veteran seeks an increased rating.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In the July 2010 decision on appeal, the Veteran's 10 percent evaluation for his service-connected chronic lumbar sprain was continued as effective November 29, 2004.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5299-5237.  Hyphenated Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The appellant's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (DC 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

For claims in which symptoms of a neurologic defect have been claimed or found, 38 C.F.R. § 4.120 dictates that neurological conditions are to be rated in proportion to the impairment of motor, sensory or mental function.  38 C.F.R. § 4.120 (2014).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014); see 38 C.F.R. § 4.124 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's chronic lumbar sprain has been not more than 10 percent disabling for any period on appeal.  Specifically, chronic lumbar sprain has been productive of flexion functionally limited to 80 degrees, no abnormal gait, and no associated neurologic symptoms or disorders.

In written and oral testimony the Veteran has reported that he experiences pain in his back, and that such pain is constant.  According to the Veteran, physicians have informed him that such pain will remain chronic throughout his life irrespective of surgical intervention.  Treatment records also reveal that the Veteran has been prescribed medication for pain in addition to muscle relaxers, though he reports that medication has been limited somewhat to prevent problematic interactions with medication which he takes for treatment of other disorders.  The Veteran's spouse - who also was present and testified at the February 2014 hearing - indicated that the Veteran has complained of pain in his back and numbness in his legs.  Both the Veteran and his spouse have particularly noted that his capacity for heavy lifting is reduced, he is sometimes unable to get out of bed without help, and intimacy has been affected by lumbar symptoms.

To the extent that the reported symptoms are capable of lay observation, the Board finds the Veteran's reports of pain, numbness, and reduced lifting capacity to be competent and probative of his current level of symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  So too, to the extent that she may personally witness objective and outward signs of such symptoms, the Veteran's spouse's observations are additionally probative.  Id.

On VA examination in December 2009, the Veteran had pain at 80 degrees of forward flexion, and no additional loss in range of motion due to pain, fatigue, weakness, or incoordination on repetition.  The Veteran reported that pain did not radiate, and physical examination revealed mild tenderness, mild paraspinous muscle spasm, and deep tendon reflexes which are brisk and equal bilaterally.  The examiner noted that the Veteran's gait was normal, and the Veteran walked without the use of assistive devices.  Finally, it was concluded that there are no neurological abnormalities, and the Veteran had not had any incapacitating spells in the prior 12 months.

The Veteran underwent an additional VA examination in November 2012, during which the Veteran endorsed occasional spasms in the back, but denied sciatica or radicular pain.  He indicated that he was able to walk for one half mile and lift up to 20 pounds.  On range of motion testing, the Veteran had 80 degrees of forward flexion, with pain throughout motion, and range of motion was unchanged following repetitive-use testing.  The examiner indicated that functional loss and/or impairment of the thoracolumbar spine included less movement than normal, and pain on movement.  Guarding and/or muscle spasms were also present, though they did not result in abnormal gait or spinal contour.  Neurologic examinations were entirely normal, and the examiner expressly opined that the Veteran had no neurologic abnormalities or findings related to his service-connected spine disability, nor did he have intervertebral disc syndrome.

As indicated above, in order for a rating a greater than 10 percent, the record must show evidence of forward flexion of the thoracolumbar spine not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, as none of the foregoing criteria are met, the Board finds that a rating of greater than 10 percent cannot be awarded.

In so finding, the Board has considered the functional impact of such factors as weakness, fatigability, incoordination, and pain on movement.  The Board is also keenly aware that the most recent VA examination revealed that the Veteran has pain throughout his range of motion - a fact also testified to in numerous statements from the Veteran.  Nonetheless, while pain is present throughout range of motion, the Veteran is still capable of lifting 20 pounds and walking for one half mile.  Even when considered in the light most favorable to the Veteran, his symptoms simply do not rise to the level for which a 20 percent rating might be assigned under the current DC, or any alternative applicable Code which the Board has considered.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Accordingly, the Board concludes that the Veteran's chronic lumbar sprain has been 10 percent disabling, and not higher, throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether referral for an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of functional impact and reduced range of motion including as due to factors such as pain; thus, the demonstrated manifestations - namely reduced range of motion, reduced lifting capacity, and pain - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected chronic lumbar sprain that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria - and the Board notes that the Veteran is not presently service-connected for any other disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

The Veteran has made some suggestions that his chronic lumbar sprain renders him incapable of employment, and specifically that an inability to stand caused him to leave his former occupation as a professional barber.  The Board has taken the Veteran's contentions regarding occupational impact in to consideration in adjudicating his claim for an increased rating above.  

Additionally, a total disability rating based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Here, however, the Veteran's only service-connected disability is rated as only 10 percent disabling, and thus entitlement under 38 C.F.R. § 4.16(a) could not be granted.  Where the schedular rating percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to a total disability rating may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Here again, however, the Board's review of the claims file does not indicate that the Veteran's 10 percent disabling lumbar sprain renders him unemployable.  Rather evidence of record demonstrates that the Veteran has continued to seek occasional employment, and that his low back disability does not render him unable secure and follow a substantially gainful occupation as confirmed by the November 2012 VA examiner who noted that the Veteran could participate in "sitting/sedentary work."  Thus referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) is also not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran appellant in December 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim, including evidence of reduced functional capacity and impacts on his daily life.  Further, the undersigned held the record open for an additional 30 days to afford adequate opportunity for the Veteran to provided outstanding evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in December 2009.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in December 2009, and November 2012 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

The appeal for service connection for sciatica of the lower extremities is dismissed

A rating in excess of 10 percent for chronic lumbar sprain is denied.	




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


